Title: Thomas Jefferson to Samuel H. Smith, 15 August 1813
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Dear Sir Monticello Aug. 15. 13.
          Altho’ sollicitation for appointment is generally an irksome office, it is rendered the less so on in the present instance by the occasion it furnishes of addressing you after so long an interval. first then as to the direct object. Joseph Dougherty, who lived with me 8. years in Washington rather as a riding agent than as the head of my stable, informs me you are appointed Commissioner of the revenue, and wishes to get some berth under you. I can say with truth that he is intelligent, industrious, sober, and I think entirely honest. in this be so good as to consider me merely a witness, leaving to yourself to decide the
			 occasion when such qualifications may be useful to you.
			 the next matter of business is to pray your forgiveness of my remissness as a
				  subscriber to the National intelligencer. I am in long arrearage, and pray you, either by yourself or mr Gale, for I do not know to which of you I am in default, to send me a note of the amount I am in arrear, which
			 shall be instantly remitted. matters of business being thus disposed of,
			 I
			 congratulate you on the appointment which Dougherty has announced to me. yet I doubt if
			 the change from your rural retirement will add to your happiness, and I doubt still more for mrs Smith, who I think would have preferred Arcadia to Athens.
			 should your new office give leisure for a visit from her and yourself at any time, it would be a great gratification to us. mrs Smith would find I have made no progress in the improvement of my grounds, all my spare labor having been in constant demand for the improvements of my farms; mills, canals, roads Etc having given me constant occupation. to these are added our establishments for spinning & weaving, which occupy time, labor & persons.
			 present me affectionately to mrs Smith & be assured of my great esteem & respect
          Th:
            Jefferson
        